Citation Nr: 0303346	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  96-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.   
 
2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1979 to June 
1995.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 RO rating decision 
which, in pertinent part, denied service connection for a 
right knee disability and for a left knee disability.  The 
veteran provided testimony at a personal hearing at the RO in 
January 1997.  In March 1998, the Board remanded this appeal 
to the RO for further development.  


FINDINGS OF FACT

1.  The veteran does not currently have a right knee 
disability.  

2.  The veteran has residuals of a left knee sprain which 
began during service.  


CONCLUSION OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  

2.  Residuals of a left knee sprain were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
October 1979 to June 1995.  His service medical records do 
not refer to complaints of or treatment for a right knee 
disability.  An October 1985 radiological report noted that 
an examination of the veteran's left knee showed no 
significant bony articular or soft tissue abnormality.  The 
impression was a normal left knee.  A January 1993 emergency 
care and treatment report noted that the veteran complained 
of pain in the left knee after skiing.  The assessment was 
medial collateral ligament strain.  A January 1993 treatment 
entry related an assessment of a grade II medial collateral 
ligament strain and rule out a medial meniscus tear.  A 
January 1993 physical therapy consultation report noted that 
the veteran was status post a grade II medial collateral 
ligament injury secondary to a fall while skiing.  The 
assessment was medial collateral ligament injury, left knee.  
A February 1993 entry noted that the veteran was seen for 
follow-up as to his left knee injury.  The assessment was 
grade II medial collateral ligament strain.  A March 1993 
consultation report also noted an impression of a medial 
collateral ligament injury.  

On a medical history form at the time of the April 1994 
separation examination, the veteran checked that he suffered 
from swollen and painful joints and a trick or locked knee.  
He reported that he had knee pain due to a skiing accident.  
The reviewing examiner noted that the veteran had a left knee 
injury which was followed by orthopedics.  The April 1994 
objective examination report noted that the veteran had full 
range of motion of the left knee with stable medial and 
collateral ligaments.  The drawer and McMurray's signs were 
negative, and there was no effusion, edema, or ecchymosis.  
It was reported that the veteran had a swollen/painful left 
knee since 1993, secondary to a left medial ligament tear due 
to snow skiing.  There was a notation that the veteran was 
hospitalized for two days and was given aspirin and an 
orthopedic immobilizer and that his treatment was ongoing.  A 
May 1994 entry noted that the veteran was seen for follow-up 
of his left medial collateral ligament injury.  The examiner 
noted that the veteran was presently asymptomatic.  The 
veteran was released from active duty in June 1995.

The veteran underwent a VA general medical examination in 
August 1995.  He reported a history of bilateral knee pain, 
worse on the left knee.  It was noted that the veteran, 
apparently, first injured his knee in 1984 and that the most 
recent episode was in 1993.  The examiner reported that right 
knee flexion was 32 degrees and extension was 0 degrees.  As 
to the left knee, flexion was 22 degrees and extension was 0 
degrees.  The examiner noted that there was no swelling or 
deformity and no instability of either knee.  The examiner 
reported that results of X-rays were not available at the 
time of the examination.  The diagnoses included suspected 
bilateral knee degenerative joint disease.  X-rays of the 
knees in August 1995 were normal; there was no indication of 
arthritis.

In a March 1996 statement, the veteran reported that he had 
constant pain in his left knee and occasional pain in his 
right knee.  In a June 1996 statement, he said he was treated 
during service for right knee problems.  He stated that he 
was treated on base and at times during deployment under 
field conditions where medical records were not available.  
The veteran reported that his left knee had caused him 
problems since July 1985 when he was first treated, and up 
until the problems in January 1993.  He noted that his left 
knee limited certain activities.  

At a January 1997 RO hearing, the veteran testified that he 
injured his right knee probably around 1985.  He stated that 
he believed that he was on a field deployment doing ground 
maneuvers and that he fell and twisted his knee.  The veteran 
stated that he was treated right away by a field medic and 
that later, when he got back in the hospital, it was looked 
at.  He noted that periodically throughout the rest of his 
career his knee would flare-up with strenuous activity.  He 
said that he had been treated probably three or four times 
during service.  He reported that he was not having problems 
with his right knee at the time of his discharge examination 
in April 1994.  He noted that he had not received any 
treatment since active duty and that he took medications such 
as Motrin and used hot packs.  The veteran said that his knee 
was not unstable, but that it was painful to walk on.  As to 
his left knee, the veteran stated that he had problems even 
up to the time of his separation from service.  He reported 
that his left knee was sore and unstable and that it was torn 
up pretty badly during service.  He stated that he was told 
that he tore an inner muscle.  He indicated that his pain was 
constant and that it was more aggravated with movement and 
weight bearing.  The veteran noted that his last treatment 
was at the VA and that he occasionally used a knee brace.  

The veteran underwent a VA orthopedic examination in December 
1999.  It was noted that the claims file was reviewed.  He 
reported that in 1993, while he was skiing down a slope in 
Alaska during service, he slipped and hurt his left knee.  He 
stated that he was taken to an Army base where he was treated 
and that he had immobilization of the left knee with a brace 
with metal bars.  He noted that he also received physical 
therapy for his left knee injury and that that he was told 
that he had a sprain of the left knee.  The veteran indicated 
that he currently would get an ache in the left knee when the 
weather was damp and when he performed excessive activities, 
such as hunting, playing softball, and other heavy exercises.  
He indicated that when he performed such activities, he would 
have aching in the left knee.  The veteran denied seeing any 
doctor in the near past and reported that he would take 
Motrin in the morning before he would go on excessive 
activities.  He stated that he would have minor stiffness 
after sitting for a long time.  The veteran denied any other 
accidents or injuries.  It was noted that the veteran denied 
having a problem with his right knee.  

The examiner noted that the veteran was ambulatory and that 
he had a normal gait.  It was reported that inspection of the 
knees showed no evidence of swelling or redness.  There was 
no tenderness on deep palpation, and no effusion of the 
knees.  The examiner indicated that there was normal 
temperature of the skin on both knees as compared to the rest 
of the body.  There was no instability in the knees, and no 
deformity was noted.  It was noted that range of movement of 
the knees was done with attention to pain, fatigue, weakness, 
and incoordination.  The examiner reported that right knee 
flexion and extension was from 0 to 140 degrees.  As to the 
left knee, the range of movement was from 0 to 140 degrees.  
The examiner noted that there was no effect of pain or 
repetitive movement on the range of movement maneuver.  It 
was reported that the veteran went down halfway and then 
stated that he could not go any further.  He was able to 
stand up from that position and that he was able to stand on 
the tips of his toes and on the heels of his feet.  The 
examiner reported that the muscle tone and power of the lower 
extremities were within normal limits.  Deep tendon reflexes 
of the knee joints were 2+ and equal, bilaterally and there 
was no muscle atrophy or muscle tenderness in the lower 
extremities.  As to an assessment, the examiner indicated 
that the veteran had a left knee sprain which took place in 
the service.  The examiner commented that there was no 
evidence of arthritis in the left knee on the previous X-ray, 
or on the physical examination.  The examiner noted that the 
veteran denied a right knee problem.  X-rays of both knees in 
December 1999 were normal.  

Private and VA treatment records dated from 2001 to 2002 show 
that the veteran was treated for disorders other than knee 
problems. 

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Identified relevant medical records 
have been obtained, and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


A.  Right Knee Disability

The veteran's service medical records show no complaints of 
or treatment for a right knee disability.  He was released 
from active duty in June 1995.  The first post-service 
clinical evidence of any possible right knee disability is an 
August 1995 VA examination, which noted that he reported a 
history of bilateral knee pain, worse on the left.  The 
diagnoses included suspected bilateral knee degenerative 
joint disease (i.e., arthritis), but X-rays at that time were 
normal (there was no arthritis of the knees).  A December 
1999 VA examination noted that the veteran denied having a 
problem with his right knee, and X-rays and physical 
examination showed no right knee disorder.  There is no 
indication of a current diagnosed right knee disorder.  

The veteran has alleged that he has a current right knee 
disability and that it had its onset during service.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  One 
requirement for service connection is medical evidence of the 
current existence of a claimed disability.  Degmetich v. 
Brown, 104 F.23d 1328 (1997).  The medical evidence indicates 
that the veteran does not currently have a right knee 
disability.  Therefore, service connection for the claimed 
disorder may not be granted.  

As the preponderance of the evidence is against the claim for 
service connection for a right knee disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

B.  Left Knee Disability

The veteran's service medical records show that he was 
treated for left knee problems on multiple occasions during 
service.  There were various assessments including a left 
knee strain.  He was released from active duty in June 1995.  
While left knee arthritis was suspected at an August 1995 VA 
examination, X-rays showed no arthritis.  At a December 1999 
VA examination, the veteran reported continuing left knee 
problems.  Although there were minimal objective abnormal 
findings, the examiner diagnosed residuals of a left knee 
sprain.

The evidence as a whole may be interpreted as showing 
continuity of symptomatology between left knee problems in 
service and the veteran's currently diagnosed residuals of a 
left knee sprain.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet.App. 488 (1997).  There is a reasonable doubt that the 
veteran's current left knee disability began in service, and 
the Board so finds, resolving reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 5107(b).  The disability was 
incurred in service, and service connection is warranted.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

